Plaintiff was employed by defendant company as a carpenter and while so employed suffered an occupational hernia on August 7, 1941. He continued working for the same employer until on or about November 4, 1941. On November 7, 1941, he was employed by another company. On November 25, 1941, he was operated upon for the hernia. On December 9, 1941, an agreement for compensation was entered into; and later was approved by the department of labor and industry. The agreement stated that the date of the accident was August 7, 1941, and the date that disability began was November 24, 1941. In July, 1942, plaintiff filed a petition to fix medical fees and in March, 1943, the department affirmed an award of the deputy commissioner granting medical fees.
Defendants appeal and urge that the duty to furnish medical services as stated in 2 Comp. Laws 1929, § 8420 (Stat. Ann. § 17.154), began on August 7, 1941, the date when plaintiff suffered the strain resulting in the operation.
We are not in accord with this theory. This is an occupational disease case arising under part 7 of the workmen's compensation law (Act No. 10, pt. 7, Pub. Acts 1912 [1st Ex. Sess.], as added by Act No. 61, Pub. Acts 1937, as amended [Comp. Laws Supp. 1940, § 8485-1 et seq., Stat. Ann. 1942 Cum. Supp. § 17.220 etseq.]). The duty to furnish medical services under part 7 of the law is provided for in section 3 of said part, which reads: "If an employee is disabled * * * by one of the diseases mentioned in the schedule * * * he shall be entitled to be furnished with medical and hospital services, all as provided in part two of this act."
The provision in part 2 of the act, above referred to, is 2 Comp. Laws 1929, § 8420 (Stat. Ann. § 17.154), which provides: *Page 246 
"During the first ninety days after the injury the employer shall furnish, or cause to be furnished, reasonable medical, surgical and hospital services and medicines when they are needed."
Part 7, § 1 (a) of the compensation act provides that the word "disability" means, "the state of being disabled from earning full wages at the work at which the employee was last employed." In Gauss v. Hewitt Metals Corp., 293 Mich. 505, we said: "In occupational disease cases the date of disablement is regarded as the date of the injury." The date of disability is the controlling factor insofar as the right to medical services is concerned.
In the case at bar, plaintiff became disabled on November 24, 1941. The medical expenses incurred were within the 90-day period subsequent to the date of disablement.
The award is affirmed, with costs to plaintiff.
BOYLES, C.J., and CHANDLER, NORTH, STARR, WIEST, BUTZEL, and BUSHNELL, JJ., concurred.